Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed January 6, 2022, has been fully considered and entered.  Accordingly, claims 1-20 are pending in this application.  Claims 7 and 17 are cancelled.  Claims 1 and 11 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carver (US Patent No. 8,793,238 B1) and further in view of Johnson (US Patent No. 6,618,722 B1), Krisnapuram (PG Pub. No. 2014/0244611 A1), Barai (“Outlier Detection and Removal Algorithm in K-Means and Hierarchical Clutering”, World Journal of Computer Application and Technology, pp 24-29, 2017), and Morales (PG Pub. No. 2017/0243404 A1).
Regarding Claim 1, Carver discloses a system to generate granular clusters for real-time processing, comprising:
a data processing system comprising one or more processors (see Carver, Fig. 10, for processor 800) configured to:
identify a plurality of tokens from aggregated input data received via a network from a plurality of computing devices over a time interval (see Carver, column 7, lines 32-34, where Fig. 2B shows an example in which a large set of keywords is processed by the ad campaign organization server 120 and restructured into multiple smaller clusters of keywords);
generate a plurality of token clusters from the subset of the plurality of tokens, each of the plurality of token clusters comprising two or more tokens from the subset of the plurality of tokens (see Carver, column 2 line 63 – column 3 line 4, where a semantic distance can be determined for each pair of keywords and the pairs of keywords can be sorted according to the semantic distances prior to applying the hierarchical clustering; determining the semantic distance of a semantic database that are associated with the keywords and scores that measure how strongly related the keywords are to the classifications, and determining the distance for the pair of keywords based on the classifications and the scores);
assign a label for each of the plurality of token clusters (see Carver, column 7, lines 18-19, where server 120 also includes a naming engine 214 to generate meaningful names for the final clusters of keywords); and
transmit the subset of the plurality of token clusters for real-time content selection via the network (see Carver, column 5 lines 59-62, where the ad campaign organization server 120 also provides names for each of the clusters so that it is easier for advertisers to identify the clusters [it is the position of the Examiner that ‘real-time content selection via the network’ is an intended use of the transmitting and is thus afforded no patentable weight]).
Carver does not disclose:
identify a subset of the plurality of tokens for cluster generation;
de-duplicate each of the plurality of token clusters;
filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters; and
select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.
Johnson discloses identify a subset of the plurality of tokens for cluster generation (see Johnson, column 4, lines 40-42, where the weights determined by the ages of the keywords are used to give more significance to more recently used keywords).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Johnson for the benefit of grading newer keywords higher to obtain more relevant results (see Johnson, Abstract).
Carver in view of Johnson does not disclose:
de-duplicate each of the plurality of token clusters;
filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters; and
select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.
Krishnapuram discloses de-duplicate each of the plurality of token clusters (see Krishnapuram, paragraph [0026], where a candidate list 117 is generated, which is then submitted for refinement (119). Refinement may be undertaken via natural language processing (NLP) and serve to add or remove synonyms … synonyms can be discerned in situations involving different designations for the same event, such as “Traffic Jam at location X” and “Traffic Build-up at X”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver and Johnson with Krishnapuram for the benefit of reducing redundant keywords from a candidate list of keywords (see Krishnapuram, paragraph [0026]).
Carver in view of Johnson and Krishnapuram does not disclose:
filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters; and
select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.
Barai discloses filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters (see Barai, 1. Introduction, where an outlier is a pattern which is dissimilar with respect to the rest of the patterns in the dataset; due to that outlier accuracy of clustering is minimized; in this project is to remove those outliers and maximize the accuracy of clustering; here, we work on two types of clustering technique, k-means clustering and hierarchical clustering; in k-means outliers are detect and remove by two way A. distance based approach; B. cluster based approach; in distance based approach calculate the Euclidean distances of the object; find out the threshold value for dataset; if threshold value is greater than the distance than this object is consider as outlier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver, Johnson and Krishnapuram, with Barai for the benefit of removing outliers to maximize cluster accuracy (see Barai, 1. Introduction).
Carver in view of Johnson, Krishnapuram, and Barai does not disclose select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.  Morales discloses select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters (see Morales, paragraph [0151], where other embodiments … rank the clusters according to the size and remove the lowest ranking clusters (e.g., remove the lowest cluster or the bottom 10% of clusters; yet other embodiments utilize a combination of approaches to identify and remove small clusters (e.g. remove clusters that fall within the bottom 10% of clusters and are smaller than a pre-determined cluster size threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver, Johnson, Krishnapuram, and Barai with Morales or the benefit of removing smaller clusters (see Morales, paragraph [0151]).
Regarding Claim 2, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to:
Carver does not disclose:
apply a weight to at least one of a plurality of metrics comprising a coherence metric, a granularity metric, a coverage metric, a stability metric, a freshness metric; and
generate the subset of the plurality of tokens based on the weight applied to the at least one of the plurality of metrics.
Johnson discloses:
apply a weight to at least one of a plurality of metrics comprising a coherence metric, a granularity metric, a coverage metric, a stability metric, a freshness metric (see Johnson, column 4, lines 40-42, where the weights determined by the ages of the keywords are used to give more significance to more recently used keywords), and a readability metric; and
generate the subset of the plurality of tokens based on the weight applied to the at least one of the plurality of metrics (see Johnson, column 4, lines 40-42, where the weights determined by the ages of the keywords are used to give more significance to more recently used keywords).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Johnson for the benefit of grading newer keywords higher to obtain more relevant results (see Johnson, Abstract).
Regarding Claim 3, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to generate the plurality of token clusters based on a distance metric between tokens of the subset of the plurality of tokens (see Carver, column 2 line 63 – column 3 line 4, where a semantic distance can be determined for each pair of keywords and the pairs of keywords can be sorted according to the semantic distances prior to applying the hierarchical clustering; determining the semantic distance of a semantic database that are associated with the keywords and scores that measure how strongly related the keywords are to the classifications, and determining the distance for the pair of keywords based on the classifications and the scores).
Regarding Claim 4, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to generate the plurality of token clusters via hierarchical agglomerative clustering (see Carver, column 2, lines 3-6, where a single link hierarchical agglomerative clustering (HAC) algorithm can be applied to the list of pairs of keywords to form single link clusters where each keyword is linked to another keyword if the two keywords belong to a pair and the distance between the two keywords is less than a threshold), K-means clustering, or min-max clustering.
Regarding Claim 5, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to generate the plurality of token clusters using a hierarchical agglomerative clustering technique configured to perform at least one of complete linkage, single linkage (see Carver, column 2, lines 3-6, where a single link hierarchical agglomerative clustering (HAC) algorithm can be applied to the list of pairs of keywords to form single link clusters where each keyword is linked to another keyword if the two keywords belong to a pair and the distance between the two keywords is less than a threshold), or group average linkage.
Regarding Claim 6, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to:
Carver does not disclose subsequent to generation of the plurality of token clusters, de-duplicate the plurality of token clusters via white space removal, bag of tokens removal, bag of stemmed tokens removal, entity removal, or similar meaning removal.  Krishnapuram discloses subsequent to generation of the plurality of token clusters, de-duplicate the plurality of token clusters via white space removal, bag of tokens removal, bag of stemmed tokens removal, entity removal, or similar meaning removal (see Krishnapuram, paragraph [0026], where a candidate list 117 is generated, which is then submitted for refinement (119). Refinement may be undertaken via natural language processing (NLP) and serve to add or remove synonyms … synonyms can be discerned in situations involving different designations for the same event, such as “Traffic Jam at location X” and “Traffic Build-up at X”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Krishnapuram for the benefit of reducing redundant keywords from a candidate list of keywords (see Krishnapuram, paragraph [0026]).
Regarding Claim 9, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to:
Carver does not disclose:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is less than or equal to a threshold; and
disable the first token cluster of the plurality of token clusters to prevent the first token cluster from display via a graphical user interface.
Morales discloses:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is less than or equal to a threshold; (see Morales, paragraph [0151], where other embodiments … rank the clusters according to the size and remove the lowest ranking clusters (e.g., remove the lowest cluster or the bottom 10% of clusters; yet other embodiments utilize a combination of approaches to identify and remove small clusters (e.g. remove clusters that fall within the bottom 10% of clusters and are smaller than a pre-determined cluster size threshold); and
disable the first token cluster of the plurality of token clusters to prevent the first token cluster from display via a graphical user interface (see Morales, paragraph [0151], where other embodiments … rank the clusters according to the size and remove the lowest ranking clusters (e.g., remove the lowest cluster or the bottom 10% of clusters; yet other embodiments utilize a combination of approaches to identify and remove small clusters (e.g. remove clusters that fall within the bottom 10% of clusters and are smaller than a pre-determined cluster size threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Morales or the benefit of removing smaller clusters (see Morales, paragraph [0151]).
Regarding Claim 11, Carver discloses a method of generating granular clusters for real-time processing, comprising:
identify a plurality of tokens from aggregated input data received via a network from a plurality of computing devices over a time interval (see Carver, column 7, lines 32-34, where Fig. 2B shows an example in which a large set of keywords is processed by the ad campaign organization server 120 and restructured into multiple smaller clusters of keywords);
generate a plurality of token clusters from the subset of the plurality of tokens, each of the plurality of token clusters comprising two or more tokens from the subset of the plurality of tokens (see Carver, column 2 line 63 – column 3 line 4, where a semantic distance can be determined for each pair of keywords and the pairs of keywords can be sorted according to the semantic distances prior to applying the hierarchical clustering; determining the semantic distance of a semantic database that are associated with the keywords and scores that measure how strongly related the keywords are to the classifications, and determining the distance for the pair of keywords based on the classifications and the scores);
assign a label for each of the plurality of token clusters (see Carver, column 7, lines 18-19, where server 120 also includes a naming engine 214 to generate meaningful names for the final clusters of keywords); and
transmit the subset of the plurality of token clusters for real-time content selection via the network (see Carver, column 5 lines 59-62, where the ad campaign organization server 120 also provides names for each of the clusters so that it is easier for advertisers to identify the clusters [it is the position of the Examiner that ‘real-time content selection via the network’ is an intended use of the transmitting and is thus afforded no patentable weight]).
Carver does not disclose:
identify a subset of the plurality of tokens for cluster generation;
de-duplicate each of the plurality of token clusters;
filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters; and
select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.
Johnson discloses identify a subset of the plurality of tokens for cluster generation (see Johnson, column 4, lines 40-42, where the weights determined by the ages of the keywords are used to give more significance to more recently used keywords).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Johnson for the benefit of grading newer keywords higher to obtain more relevant results (see Johnson, Abstract).
Carver in view of Johnson does not disclose:
de-duplicate each of the plurality of token clusters;
filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters; and
select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.
Krishnapuram discloses de-duplicate each of the plurality of token clusters (see Krishnapuram, paragraph [0026], where a candidate list 117 is generated, which is then submitted for refinement (119). Refinement may be undertaken via natural language processing (NLP) and serve to add or remove synonyms … synonyms can be discerned in situations involving different designations for the same event, such as “Traffic Jam at location X” and “Traffic Build-up at X”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver and Johnson with Krishnapuram for the benefit of reducing redundant keywords from a candidate list of keywords (see Krishnapuram, paragraph [0026]).
Carver in view of Johnson and Krishnapuram does not disclose:
filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters; and
select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.
Barai discloses filter, based on a query hits metric or a centroid threshold, the plurality of token clusters to remove tokens erroneously grouped in a token cluster of the plurality of token clusters (see Barai, 1. Introduction, where an outlier is a pattern which is dissimilar with respect to the rest of the patterns in the dataset; due to that outlier accuracy of clustering is minimized; in this project is to remove those outliers and maximize the accuracy of clustering; here, we work on two types of clustering technique, k-means clustering and hierarchical clustering; in k-means outliers are detect and remove by two way A. distance based approach; B. cluster based approach; in distance based approach calculate the Euclidean distances of the object; find out the threshold value for dataset; if threshold value is greater than the distance than this object is consider as outlier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver, Johnson and Krishnapuram, with Barai for the benefit of removing outliers to maximize cluster accuracy (see Barai, 1. Introduction).
Carver in view of Johnson, Krishnapuram, and Barai does not disclose select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters.  Morales discloses select, based on a number of remaining tokens in each of the plurality of token clusters, a subset of the plurality of token clusters (see Morales, paragraph [0151], where other embodiments … rank the clusters according to the size and remove the lowest ranking clusters (e.g., remove the lowest cluster or the bottom 10% of clusters; yet other embodiments utilize a combination of approaches to identify and remove small clusters (e.g. remove clusters that fall within the bottom 10% of clusters and are smaller than a pre-determined cluster size threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver, Johnson, Krishnapuram, and Barai with Morales or the benefit of removing smaller clusters (see Morales, paragraph [0151]).
Regarding Claim 12, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising:
Carver does not disclose:
apply a weight to at least one of a plurality of metrics comprising a coherence metric, a granularity metric, a coverage metric, a stability metric, a freshness metric; and
generate the subset of the plurality of tokens based on the weight applied to the at least one of the plurality of metrics.
Johnson discloses:
apply a weight to at least one of a plurality of metrics comprising a coherence metric, a granularity metric, a coverage metric, a stability metric, a freshness metric (see Johnson, column 4, lines 40-42, where the weights determined by the ages of the keywords are used to give more significance to more recently used keywords), and a readability metric; and
generate the subset of the plurality of tokens based on the weight applied to the at least one of the plurality of metrics (see Johnson, column 4, lines 40-42, where the weights determined by the ages of the keywords are used to give more significance to more recently used keywords).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Johnson for the benefit of grading newer keywords higher to obtain more relevant results (see Johnson, Abstract).
Regarding Claim 13, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising generating the plurality of token clusters based on a distance metric between tokens of the subset of the plurality of tokens (see Carver, column 2 line 63 – column 3 line 4, where a semantic distance can be determined for each pair of keywords and the pairs of keywords can be sorted according to the semantic distances prior to applying the hierarchical clustering; determining the semantic distance of a semantic database that are associated with the keywords and scores that measure how strongly related the keywords are to the classifications, and determining the distance for the pair of keywords based on the classifications and the scores).
Regarding Claim 14, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising generating the plurality of token clusters via hierarchical agglomerative clustering (see Carver, column 2, lines 3-6, where a single link hierarchical agglomerative clustering (HAC) algorithm can be applied to the list of pairs of keywords to form single link clusters where each keyword is linked to another keyword if the two keywords belong to a pair and the distance between the two keywords is less than a threshold), K-means clustering, or min-max clustering.
Regarding Claim 15, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising generating the plurality of token clusters using a hierarchical agglomerative clustering technique configured to perform at least one of complete linkage, single linkage (see Carver, column 2, lines 3-6, where a single link hierarchical agglomerative clustering (HAC) algorithm can be applied to the list of pairs of keywords to form single link clusters where each keyword is linked to another keyword if the two keywords belong to a pair and the distance between the two keywords is less than a threshold), or group average linkage.
Regarding Claim 16, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising:
Carver does not disclose subsequent to generation of the plurality of token clusters, de-duplicate the plurality of token clusters via white space removal, bag of tokens removal, bag of stemmed tokens removal, entity removal, or similar meaning removal.  Krishnapuram discloses subsequent to generation of the plurality of token clusters, de-duplicate the plurality of token clusters via white space removal, bag of tokens removal, bag of stemmed tokens removal, entity removal, or similar meaning removal (see Krishnapuram, paragraph [0026], where a candidate list 117 is generated, which is then submitted for refinement (119). Refinement may be undertaken via natural language processing (NLP) and serve to add or remove synonyms … synonyms can be discerned in situations involving different designations for the same event, such as “Traffic Jam at location X” and “Traffic Build-up at X”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Krishnapuram for the benefit of reducing redundant keywords from a candidate list of keywords (see Krishnapuram, paragraph [0026]).
Regarding Claim 19, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising:
Carver does not disclose:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is less than or equal to a threshold; and
disable the first token cluster of the plurality of token clusters to prevent the first token cluster from display via a graphical user interface.
Morales discloses:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is less than or equal to a threshold; (see Morales, paragraph [0151], where other embodiments … rank the clusters according to the size and remove the lowest ranking clusters (e.g., remove the lowest cluster or the bottom 10% of clusters; yet other embodiments utilize a combination of approaches to identify and remove small clusters (e.g. remove clusters that fall within the bottom 10% of clusters and are smaller than a pre-determined cluster size threshold); and
disable the first token cluster of the plurality of token clusters to prevent the first token cluster from display via a graphical user interface (see Morales, paragraph [0151], where other embodiments … rank the clusters according to the size and remove the lowest ranking clusters (e.g., remove the lowest cluster or the bottom 10% of clusters; yet other embodiments utilize a combination of approaches to identify and remove small clusters (e.g. remove clusters that fall within the bottom 10% of clusters and are smaller than a pre-determined cluster size threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Morales or the benefit of removing smaller clusters (see Morales, paragraph [0151]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carver, Johnson, Krishnapuram, Barai, and Morales above, and further in view of Tsuchida (JP2008084203A).
Regarding Claim 8, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to:
Carver does not disclose:
identify a plurality of candidate labels for each of the plurality of token clusters;
determine a score for each of the plurality of candidate labels; and
select a highest scoring label from the plurality of candidate labels as the label for each of the plurality of token clusters.
Tsuchida discloses:
identify a plurality of candidate labels for each of the plurality of token clusters (see Tsuchida, Abstract, where the problem to be solved is assign words capable of expressing a plurality of text information groups and identifying each to the text information groups as labels … label scores are calculated for each word of all the clusters and the results are stored in phrase label storage part 33; a label selection means 42 refers to data of a phrase label score storage part 32, selects one or more words in the descending order of the label scores in each cluster, considers the words as labels of each cluster to output them to a label display means);
determine a score for each of the plurality of candidate labels (see Tsuchida, Abstract, where the problem to be solved is assign words capable of expressing a plurality of text information groups and identifying each to the text information groups as labels … label scores are calculated for each word of all the clusters and the results are stored in phrase label storage part 33; a label selection means 42 refers to data of a phrase label score storage part 32, selects one or more words in the descending order of the label scores in each cluster, considers the words as labels of each cluster to output them to a label display means); and
select a highest scoring label from the plurality of candidate labels as the label for each of the plurality of token clusters (see Tsuchida, Abstract, where the problem to be solved is assign words capable of expressing a plurality of text information groups and identifying each to the text information groups as labels … label scores are calculated for each word of all the clusters and the results are stored in phrase label storage part 33; a label selection means 42 refers to data of a phrase label score storage part 32, selects one or more words in the descending order of the label scores in each cluster, considers the words as labels of each cluster to output them to a label display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Tsuchida for the benefit of assigning the best words capable of expressing a plurality of text information groups (see Tsuchida, Abstract).
Regarding Claim 18, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising:
Carver does not disclose:
identify a plurality of candidate labels for each of the plurality of token clusters;
determine a score for each of the plurality of candidate labels; and
select a highest scoring label from the plurality of candidate labels as the label for each of the plurality of token clusters.
Tsuchida discloses:
identify a plurality of candidate labels for each of the plurality of token clusters (see Tsuchida, Abstract, where the problem to be solved is assign words capable of expressing a plurality of text information groups and identifying each to the text information groups as labels … label scores are calculated for each word of all the clusters and the results are stored in phrase label storage part 33; a label selection means 42 refers to data of a phrase label score storage part 32, selects one or more words in the descending order of the label scores in each cluster, considers the words as labels of each cluster to output them to a label display means);
determine a score for each of the plurality of candidate labels (see Tsuchida, Abstract, where the problem to be solved is assign words capable of expressing a plurality of text information groups and identifying each to the text information groups as labels … label scores are calculated for each word of all the clusters and the results are stored in phrase label storage part 33; a label selection means 42 refers to data of a phrase label score storage part 32, selects one or more words in the descending order of the label scores in each cluster, considers the words as labels of each cluster to output them to a label display means); and
select a highest scoring label from the plurality of candidate labels as the label for each of the plurality of token clusters (see Tsuchida, Abstract, where the problem to be solved is assign words capable of expressing a plurality of text information groups and identifying each to the text information groups as labels … label scores are calculated for each word of all the clusters and the results are stored in phrase label storage part 33; a label selection means 42 refers to data of a phrase label score storage part 32, selects one or more words in the descending order of the label scores in each cluster, considers the words as labels of each cluster to output them to a label display means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Tsuchida for the benefit of assigning the best words capable of expressing a plurality of text information groups (see Tsuchida, Abstract).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carver, Johnson, Krishnapuram, Barai, and Morales above, and further in view of Nakano (PG Pub. No. 2013/0254190 A1).
Regarding Claim 10, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the system of Claim 1, wherein the data processing system is further configured to:
Carver does not disclose:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is greater than or equal to a threshold;
identify a plurality of highest scoring tokens in the first token cluster; and
activate the first token cluster and the plurality of highest scoring tokens for display via a graphical user interface.
Nakano discloses:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is greater than or equal to a threshold (see Nakano, paragraph [0080], where first recommended keyword acquisition unit 17 sorts the keyword candidates in the array X in the descending order of values of the ‘score information’ 106 in the keyword information 100 illustrated in Fig. 3 (step S210); then the first recommended keyword acquisition unit 17 determines, based on the upper limit value N set in step S201, maximum N keyword candidates from the top of the array X as the first recommended keywords (step S211), transfers the first recommended keywords to … the output unit 19);
identify a plurality of highest scoring tokens in the first token cluster (see Nakano, paragraph [0080], where first recommended keyword acquisition unit 17 sorts the keyword candidates in the array X in the descending order of values of the ‘score information’ 106 in the keyword information 100 illustrated in Fig. 3 (step S210); then the first recommended keyword acquisition unit 17 determines, based on the upper limit value N set in step S201, maximum N keyword candidates from the top of the array X as the first recommended keywords (step S211), transfers the first recommended keywords to … the output unit 19); and
activate the first token cluster and the plurality of highest scoring tokens for display via a graphical user interface (see Nakano, paragraph [0133], where at this time, since the number of first recommended keywords is greater than the predetermined value M, three, the second recommended keyword acquisition unit 18D does not perform acquisition of second recommended keywords; thus a second recommended keyword is not displayed in the second display area 503).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Nakano for the benefit of saving the need to sequentially specify a plurality of search keywords (see Nakano, paragraph [0006]).
Regarding Claim 20, Carver in view of Johnson, Krishnapuram, Barai, and Morales discloses the method of Claim 11, further comprising:
Carver does not disclose:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is greater than or equal to a threshold;
identify a plurality of highest scoring tokens in the first token cluster; and
activate the first token cluster and the plurality of highest scoring tokens for display via a graphical user interface.
Nakano discloses:
determine that the number of remaining tokens in a first token cluster of the plurality of token clusters is greater than or equal to a threshold (see Nakano, paragraph [0080], where first recommended keyword acquisition unit 17 sorts the keyword candidates in the array X in the descending order of values of the ‘score information’ 106 in the keyword information 100 illustrated in Fig. 3 (step S210); then the first recommended keyword acquisition unit 17 determines, based on the upper limit value N set in step S201, maximum N keyword candidates from the top of the array X as the first recommended keywords (step S211), transfers the first recommended keywords to … the output unit 19);
identify a plurality of highest scoring tokens in the first token cluster (see Nakano, paragraph [0080], where first recommended keyword acquisition unit 17 sorts the keyword candidates in the array X in the descending order of values of the ‘score information’ 106 in the keyword information 100 illustrated in Fig. 3 (step S210); then the first recommended keyword acquisition unit 17 determines, based on the upper limit value N set in step S201, maximum N keyword candidates from the top of the array X as the first recommended keywords (step S211), transfers the first recommended keywords to … the output unit 19); and
activate the first token cluster and the plurality of highest scoring tokens for display via a graphical user interface (see Nakano, paragraph [0133], where at this time, since the number of first recommended keywords is greater than the predetermined value M, three, the second recommended keyword acquisition unit 18D does not perform acquisition of second recommended keywords; thus a second recommended keyword is not displayed in the second display area 503).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Carver with Nakano for the benefit of saving the need to sequentially specify a plurality of search keywords (see Nakano, paragraph [0006]).
Response to Arguments
Applicant’s Arguments, filed January 6, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Li (PG Pub. No. 2019/0068171 A1), which concerns automatic composition of universal filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161          
























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161